ATTORNEYGENERALOF                          TEXAS
                                            GREG        ABBOTT



                                               February 4,1004



The Honorable John L. Forrest                            Opinion No. GA-O 142
Parker County Attorney
118 West Columbia Street                                 Re: Obligation of a state agency to pay for the
Weatherford, Texas 76086                                 services of an attorney ad litem appointed for a
                                                         parent under section 107.013 of the Family Code
                                                         (RQ-0090-GA)


Dear Mr. Forrest:

        You ask whether the Texas Department of Protective and Regulatory Services, now the
Department of Family and Protective Services,’ (the “Department”) may be required to pay the
attorney fees for the attorney ad litem appointed for a parent cited by publication, whether by name
or as an unknown, and there is no evidence that the parent is indigent.2 See TEX. FAM. CODE ANN.
0 107.015 (Vernon Supp. 2004) (payment of attorney fees for attorney ad litem for a parent). An
“attorney ad litem” within the relevant Family Code provisions is “an attorney who provides legal
services to a person, including a child, and who owes to the person the duties of undivided loyalty,
confidentiality, and competent representation.” Id. 8 107.001(2).

         In suits under the Family Code involving the parent-child relationship, citation may be
served by publication to persons entitled to service who cannot be notified by personal service or
registered or certified mail and to persons whose names are unknown. See id. 0 102.010(a). When
a governmental entity files a suit requesting termination of the parent-child relationship, Family
Code section 107.013 requires the court to appoint an attorney ad litem for

                          (1) an indigent parent of the child who responds in opposition
                 to the termination;

                          (2) a parent served by citation by publication.

Id. 0 107.013(a). In addition, an attorney ad litem must be appointed for an alleged father if his
identity or location is unknown or attempts to serve process at his address have been unsuccessful.


          ‘The Department of Protective and Regulatory Services has been renamed the Department of Family and
Protective Services. See TEx. HM. RES. CODE ANN. 5 40.002 (Vernon Supp. 2004); see also Act of June 1,2003,78th
Leg., R.S., ch. 198, 0 1.27, 2003 Tex. Gen. Laws 611, 641 (“A reference in law to the Department of Protective and
Regulatory Services means the Department of Family and Protective Services.“).

         2Letter from Honorable John L. Forrest, Parker County Attorney, to Honorable   Greg Abbott, Texas Attorney
General (Aug. 4,2003) (on file with Opinion Committee) [hereinafter Request Letter].
The Honorable John L. Forrest          - Page 2         (GA-0142)




See id. 8 107.013(a)(3)-(4). S ee also id. 5 107.012 (court shall appoint attorney ad litem for the child
in a suit filed by a governmental entity requesting termination of the parent-child relationship or to
be named conservator of a child).

         Attorney fees may not be recovered unless provided for by statute or contract. See Dallas
Cent. Appraisal Dist. v. Seven Inv. Co., 835 S.W.2d 75, 77 (Tex. 1992). The authorization of
attorney fees in civil cases may not be inferred but “‘must be provided for by the express terms of
the statute in question. “’ Travelers Indem. Co. of Corm. v. Mayfield, 923 S.W.2d 590, 593 (Tex.
1996) (quoting First City Bank-Farmers Branch v. Guex, 677 S.W.2d 25,30 (Tex. 1984)). Section
107.015 of the Family Code provides as follows for paying fees to an attorney ad litem appointed                             ’
under chapter 107:

                           (a) An attorney appointed under this chapter to serve as an
                  attorney ad litem for a child, an attorney in the dual role [of guardian
                  ad litem and attorney ad litem for the child],3 or an attorney ad litem
                  for a parent is entitled to reasonable fees and expenses in the amount
                  set by the court to be paid by the parents of the child unless the
                  parents are indigent.

                           (b) If the court determines that one or more of the parties are
                  able to defray the fees and expenses of an attorney ad litem or
                  guardian ad litem for the child as determined by the reasonable and
                  customary fees for similar services in the county of jurisdiction, the
                  fees and expenses may be ordered paid by one or more of those
                  parties, or the court may order one or more of those parties, prior to
                  final hearing; to pay the sums into the registry of the court or into an
                  account authorized by the court for the use and benefit of the payee
                  on order of the court. The sums may be taxed as costs to be assessed
                  against one or more of the parties.

                           (c) If indigency of the parents is shown, an attorney ad litem
                  appointed to represent a child or parent in a suit filed by a
                  governmental       entity in which termination of the parent-child
                  relationship is requested shall be paid from the general funds of the
                  county according to the fee schedule that applies to an attorney
                  appointed to represent a child in a suit under Title 3 as provided by
                  Chapter 5 1. The court may not award attorney ad litem fees under
                  this chapter against the state, a state agency, or a political
                  subdivision of the state except as provided by this subsection.

TEX. FAM. CODE ANN. 8 107.015 (Vernon Supp. 2004) (emphasis added) (footnote added).


          ‘Chapter 107 of the Family Code requires the court to appoint a guardian ad litem and an attorney ad litem for
the child in a suit tiled by a governmental entity seeking termination of the parent-child relationship or the appointment
of a conservator for a child. See TEX. FAM. CODE ANN. $0 107.011 (Vernon Supp. 2004) (mandatory appointment of
guardian ad litem for the child), 107.012 (mandatory appointment of attorney ad litem for the child). The court may
appoint an attorney ad litem to serve in the dual role of attorney ad litem and guardian ad litem. See id. 9 107.0125(a).
The Honorable John L. Forrest     - Page 3      (GA-0142)




         You ask whether the Department is a party that can defray the costs of the parent’s attorney
ad litem under section 107.015(b). See Request Letter, supra note 2, at 2. Section 107.015(a)
requires the parents to pay the fees of their attorney ad litem “unless the parents are indigent.” TEX.
FAM. CODE ANN. 8 107.015(a) (Vernon Supp. 2004). The trial court determines based on the
evidence presented to it whether a parent is indigent, and the court’s decision is subject to review
on an abuse of discretion standard. See In re Smith, 70 S.W.3d 167, 169 (Tex. App.-San Antonio
2001, no pet.). See generaZZy TEX. CIV. PRAC.& REM. CODEANN. ch. 13 (Vernon 2002), TEX. R.
CN. P. 145 (affidavit of inability to pay costs). The mere fact that an individual has been served by
publication does not mean that he or she is indigent.

        The Department may not be ordered to pay attorney ad litem fees under section 107.015(b).
See In Re Tex. Dep ‘t ofprotective & Regulatory Sews., 990 S.W.2d 848,85 1 (Tex. App.-Amarillo
1999, orig. proceeding). In that case, a trial court ordered the Department to pay attorney ad litem
fees to the attorneys ad litem appointed to represent a child and her indigent father. The appellate
court found that the then current version of section 107.015(b) did not authorize this order. This
provision read as follows:

                If the court or associate judge determines that the parties or litigants
                are able to defray the costs of an ad litem’s compensation             as
                determined by the reasonable and customary fees for similar services
                in the county of jurisdiction, the costs may be ordered paid by either
                or both parties . . . .

Act ofMay26,1995,74thLeg.,        R.S., ch. 751,§ 15,1995 Tex. Gen. Laws 3888,3894-95;In       Re Tex.
Dep ‘t of Protective & Regulatory Sews., 990 S.W.2d at 850-51. The court interpreted section
107.015(b) in connection with section 107.015(a), which requires ad litem fees to be paid by the
parents unless they are indigent. It construed section 107.015(b) as instructing the trial court about
the manner in which it may direct the non-indigent parent or parents to pay the ad litem fees it
assesses. See In Re Tex. Dep ‘t ofprotective & Regulatory Sews., 990 S.W.2d at 85 1. Thus, section
107.0 15(b) “authorizes the trial court to assess the fees against one or both parents and to order the
payment of the fees prior to final hearing into the registry of the court.” Id. The statute did not
authorize the court to assess the ad litem fees against the Department. See id.

        You also ask whether the county should pay the fees of an attorney ad litem appointed for
a parent cited by publication, when there is no information as to whether the parent is indigent.
Request Letter, supra note 2, at 2. Section 107.015(c) provides that an attorney appointed to
represent an indigent parent “shall be paid from the general funds of the county.” TEX. FAM. CODE
ANN. fj 107.015(c) (V emon Supp. 2004). Subsection (c) further provides that “[t]he court may not
award attorney ad litem fees under this chapter against the state, a state agency, or a political
subdivision of the state except as provided by this subsection.” Id. Thus, except for the express
provision in section 107.015(c) that an attorney appointed to represent an indigent parent shall be
paid from county funds, the court may not award attorney ad litem fees under chapter 107 against
the county, any other political subdivision, a state agency, or the state.
The Honorable John L. Forrest      - Page 4   (GA-0142)




                                        SUMMARY

                       A court does not have authority to order the Department of
               Family and Protective Services to pay for the services of an attorney
               ad litem appointed for a parent under Family Code section 107.013.
               Except for the express provision in section 107.015, which states that
               an attorney appointed to represent an indigent parent shall be paid
               from county funds, the court may not award attorney ad litem fees
               under chapter 107 against the county, any other political subdivision,
               a state agency, or the state.




BARRY R. MCBEE
First Assistant Attorney General

DON R. WILLETT
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Susan L. Garrison
Assistant Attorney General, Opinion Committee